COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-12-00404-CV


IN RE JEROME D. BROWN                                                  RELATOR


                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed. Accordingly, relator’s petition

for writ of mandamus is dismissed.



                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DELIVERED: October 8, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).